Citation Nr: 1113110	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to January 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran's August 2007 Substantive Appeal reflects that he requested the opportunity to present testimony before a member of the Board in a Travel Board hearing.  In letters of September 2007 and February 2008, however, the Veteran stated that he no longer desired a hearing.  Accordingly, the Board shall consider his request to be withdrawn, and the case may move forward without a remand.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for two disabilities: atrophy of the right testicle, rated as 20 percent disabling; and lumbosacral strain, rated as noncompensably disabling.

2.  The Veteran's service-connected disabilities are not shown to be of such a nature and severity as to preclude the performance of all types of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a total disability rating based on unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

Here, the Veteran contends that he is unable to work as a result of his service-connected disabilities.  For the reasons that follow, however, the Board finds that the Veteran is not entitled to a TDIU.

First, the Board notes that the Veteran does not meet the schedular criteria for a TDIU.  The Veteran is service-connected for two disabilities: atrophy of the right testicle, rated as 20 percent disabling; and lumbosacral strain, rated as noncompensably disabling.  The Veteran also receives special monthly compensation for loss of use of a creative organ.

As the Veteran is service-connected for two disabilities, to be eligible for a TDIU, he must have a combined rating of at least 70 percent and one disability rated as 40 percent disabling or more.  Here, as the Veteran's combined rating is 20 percent and he has no disability rated as 40 percent disabling, he does not meet the schedular criteria for a TDIU.

The Board also notes that there is no evidence that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  None of the medical evidence associated with the Veteran's claims file concludes that either of his service-connected disabilities (or together) preclude the performance of all types of substantially gainful employment.  

In his August 2007 Substantive Appeal, the Veteran stated that he had surgery on his testicles, and that this condition prevents him from seeking gainful employment.  The Board notes again that there is no medical evidence to support the Veteran's contention.  The Veteran underwent a VA examination in August 2005 in conjunction with an earlier claim for an increased rating for his atrophy of the right testicle.  The examiner from that examination made no findings as to the Veteran's employability.  The Veteran has presented no evidence beyond his unsubstantiated statements to support the proposition that he is unemployable on account of his testicular atrophy alone.  

The Board also finds that the Veteran is not competent to offer an opinion regarding his service-connected disabilities and his employability.  The Veteran would certainly be competent to state what functional limitations he feels he suffers as a result of his disabilities.  The Veteran's statement goes beyond that threshold, however, and there is no evidence that he is competent to offer such an opinion.  

The Veteran also alleges that he is unemployable as a result of his psychiatric condition.  The Board notes that there is ample evidence supporting this fact; records from the Social Security Administration show that the Veteran is receiving disability benefits because of his schizophrenia.  This condition, however, is not service connected and therefore cannot be considered for the purpose of establishing a TDIU.  See 38 C.F.R. § 4.16; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) ("In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's non-service-connected disabilities nor his advancing age may be considered.").  Though the Veteran has sought service connection for this issue numerous times in the past, his claim has been denied each time.  Importantly, though the Veteran's Social Security award shows that he is unemployable as a result of his schizophrenia, this award letter does not reflect any secondary diagnosis contributing to his unemployability.   

As a final contention in his Substantive Appeal, the Veteran also raised the argument that his service-connected atrophy of the testicle contributed to his schizophrenia.  The Veteran has made this same contention in previous claims for service connection for his psychiatric condition, but the evidence has not supported this contention and service connection for a psychiatric condition secondary to his testicular atrophy was denied.  

In summary, the Board finds that the probative evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation on account of his service-connected disabilities.  Accordingly the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19, 4.25.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2007 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate a claim for a TDIU and of his and VA's respective duties for obtaining evidence.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, records of his private medical treatment, and records from the Social Security Administration.  

A VA compensation and pension examination is not required in this case.  The Board may order an examination when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  In this case, an examination is not necessary to make a decision.  The Veteran has presented no competent evidence that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation, and his Social Security records mention only his non-service connected schizophrenia as rendering him unemployable.  

The Board is cognizant that it is not in a position to determine medical facts and instead must rely on medical experts for these opinions.  See, e.g., Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board need not, however, suspend its exercise of logic when adjudicating claims.  In this case, all of the obtained evidence indicates that the Veteran is unemployable as a result of a non-service connected psychiatric disorder and not as a result of either of his service-connected disabilities.  The Board thus finds that an examination or opinion regarding the Veteran's employability with regard to his service-connected disabilities is unwarranted, and VA's duty to assist has been fulfilled. 

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  








ORDER

A total disability rating based on individual unemployability due to service connected disabilities is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


